Case 2:20-cv-02291-DOC-KES Document 267-3 Filed 04/15/21 Page 1 of 27 Page ID
                                 #:5967




                           EXHIBIT C
              Case 2:20-cv-02291-DOC-KES Document 267-3 Filed 04/15/21 Page 2 of 27 Page ID
                                               #:5968                                                                                                            CD1


                                                                          City of Los Angeles
                                                                   Sheltering Plan by Council District


   Councilmember:                Gil Cedillo
   Council District:             1
                                                                                                                Target:
   Size of District (square miles)                                                    15.8 sq mi
   Unsheltered Homeless Population within 500 feet of the Freeway                     430                       430



   Target Encampments
   Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to freeways.
                                                           Within 500' of Freeway
   Priority                      Address                                              # of Residents            Description
                                                           (Y/N)
   1                             6th/ Beaudry- Obj ID 43 Y                            25                        large encampments multiple structures
   2                             14th/ Oak St- Obj ID 44   Y                          15                        large encampments multiple structures
                                 Ave 19/ 110 fwy- Obj ID                                                        large encampments and numerous vehicle
   3                                                     Y                            10 - vehicles
                                 114                                                                            dwellers
                                 5 fwy/ Pasadena Ave-                                                           large encampments and numerous vehicle
   4                                                       Y                          5 - vehicles
                                 Obj ID 118                                                                     dwellers
                                 North Central Dog Park-                                                        large encampments and numerous vehicle
   5                                                     Y                            10 - vehicles
                                 Obj ID 124                                                                     dwellers
                                 Ave 52/ 110 fwy-Obj ID                                                         large encampments and numerous vehicle
   6                                                       Y                          5 - vehicles
                                 126                                                                            dwellers


   Interventions in Development
   List any projects that are currently in the pipeline in your district that will open by December 16, 2021.
   Project Type                  Location                  Capacity                   Description               Target Encampment(s)    Open & Occupiable
   Permanent Housing:
                                 1532 W. Cambria St.       57                                                                           10/9/2020
   Prop HHH
                                 Solaire Hotel
   Interim Housing                                         91                         Project Homekey                                   1/1/2021
                                 1710 7th St.
   Permanent Housing: Non-
                                 1255 S Elden Ave.         93                                                                           2/3/2021
   Prop HHH - PSH
                                 Echo Park Community
   Interim Housing               Center                    27                                                                           4/1/2021
                                 303 Patton St.
   Rapid Rehousing/Shared                                                             LAHSA-coordinated unit
                                 N/A                       286                                               TBD                        N/A
   Housing                                                                            placements


   Proposed Additional Interventions
   What other interventions do you want to consider for your Sheltering Plan to meet the goal of housing all people experiencing homelessness near freeways.
   Project Type                  Proposed Location         Proposed Capacity          Description               Target Encampment(s)
   Rapid Rehousing/Shared
                                 S. Columbia Ave           20-60                      Privately owned building 5-14% of encampments
   Housing




4/13/2021                                                                                                                                                          1
              Case 2:20-cv-02291-DOC-KES Document 267-3 Filed 04/15/21 Page 3 of 27 Page ID
                                               #:5969                                                                                                       CD2


                                                                        City of Los Angeles
                                                                Sheltering Plan by Council District

   Councilmember:             Paul Krekorian
   Council District:          2
                                                                                                                             Target:
   Size of District (square miles)                                                 25.0 sq mi
   Unsheltered Homeless Population within 500 feet of the Freeway                  203                                        203



   Target Encampments
   Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to
   freeways.
                                                        Within 500' of Freeway
   Priority                   Address                                              # of Residents               Description
                                                        (Y/N)
                              Lankershim/Riverside
   1                                                    Y                          30
                              --134 fwy
                              Laurel Canyon/Erwin
   2                                                    Y                          60
                              --170 fwy
                              Moorpark/Bellflower
   3                                                    Y                          20
                              --170 fwy
                              Strathern Park
   4                                                    Y                          50
                              West/170 fwy
                              12240 Archwood st. --
   5                                                    Y                          40
                              170 fwy
   6                          10835 Chandler Blvd.      N                          10
   7                          11476 Hatteras st.        N                          15
   8                          7241 Ethel Ave.           N                          20
   9                          7135 Woodman Ave.         N                          10
   10                         7880 San Fernando Rd.     N                          100


   Interventions in Development
   List any projects that are currently in the pipeline in your district that will open by December 16, 2021.
   Project Type               Location                  Capacity                   Description                  Target Encampment(s)    Open & Occupiable
   A Bridge Home              13160 Raymer St.          85                                                      Within catchment area   7/16/2020
   A Bridge Home              7700 Van Nuys Blvd.       100                                                     Within catchment area   8/17/2020
   Interim Housing            11471 Chandler Blvd.      75                         Tiny Homes                   1, 3, 6                 2/1/2021
                              6099 Laurel Canyon
   Interim Housing                                      200                        Tiny Homes                   2, 5, 8, 9              4/16/2021
                              Blvd. / Alexandria Park
   Interim Housing            12600 Saticoy St.         150                        Tiny Homes                   4, 8, 9                 TBD
   Project Roomkey            Sportsmen's Lodge         165                                                     TBD                     11/1/2020
   Rapid Rehousing/Shared                                                          LAHSA-coordinated unit
                          N/A                           115                                               TBD                           N/A
   Housing                                                                         placements

   Proposed Additional Interventions
   What other interventions do you want to consider for your Sheltering Plan to meet the goal of housing all people experiencing homelessness near
   freeways.
   Project Type               Proposed Location         Proposed Capacity          Description                  Target Encampment(s)
   Safe Parking               Ventura Blvd.             50 Cars or TBD RVs         County-owned lot             TBD

   Other Homeless Interventions Not Included in the Roadmap
   Project Type           Location                  Capacity                       Description                  Target Encampment(s)    Open & Occupiable
   Project Homekey            Burbank Blvd.             70 rooms                   HACLA-owned building                                 TBD




4/13/2021                                                                                                                                                     2
              Case 2:20-cv-02291-DOC-KES Document 267-3 Filed 04/15/21 Page 4 of 27 Page ID
                                               #:5970                                                                                                             CD3


                                                                        City of Los Angeles
                                                                Sheltering Plan by Council District

   Councilmember:             Bob Blumenfield
   Council District:          3
                                                                                                                         Target:
   Size of District (square miles)                                                 36.6 sq mi
   Unsheltered Homeless Population within 500 feet of the Freeway                  14                                      14



   Target Encampments
   Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to
   freeways.
                                                         Within 500' of Freeway
   Priority                   Address                                              # of Residents               Description
                                                         (Y/N)
                              Winnetka Ave at 101                                  currently none, but in       underpass encampment where people were given
   1                                                                Y
                              fwy                                                  past up to 30                shelter in LAHSA pilot Oct 2020
                                                                                                                underpass encampment where people were given
                                                                                   at least 10, in the past     shelter in LAHSA pilot Oct 2020, currently approx
   2                          Corbin Ave at 101 fwy                 Y
                                                                                   has been more                10 people (some returning some new). Fire
                                                                                                                3/31/21 destroyed much of it.
                              LA River at Winnetka,
                                                                                                                LA River zone, particularly the bikeway, street
                              (length from Canoga to
   3                                                                N              approximately 20-40          underpasses, property that is owned by City, some
                              White Oak including
                                                                                                                by County in flood control district
                              DeSoto, Tampa)
                              Eton and Vanowen                                                                  River adjacent area where encampment spills
   4                                                                N              12-15
                              (Canoga Park)                                                                     onto private property near Orange Line
                              6 other underpasses in
                              CD3 = Burbank, Tampa,                                currently none, but in       underpass encampments where people were
   5                                                                Y
                              DeSoto, Canoga,                                      past up to 15                given shelter in LAHSA pilot Oct 2020
                              Topanga, Shoup
                                                                                                                residential area with two large RVs and four
                              Don Pio and Costanso
                                                                                                                separate sleeping areas including the adjacent
   6                          (near DeSoto                          Y              approximately 7
                                                                                                                LADOT parking lot, including seniors and veterans.
                              underpass)
                                                                                                                Some previously lived at the Winnetka underpass.
                              Vassar and Califa (near                                                           numerous tents on sidewalk on Vassar and the
   7                                                                N              5-7 people
                              Warner Ranch Park)                                                                adjacent private property
                              Saticoy and Reseda Blvd
   8                                                                N              2                            tents on sidewalk
                              (Reseda)
                              Deering Circle at                                                                 tents and structures near the Orange Line,
   9                                                                N              approximately 7
                              Independence Ave                                                                  property owned by Metro, DWP, or City
                              Deering Ave at Deering                                                            vehicles and structures on sidewalk and public
   10                                                               N              approximately 6
                              Court                                                                             right of way
                              Winnetka Ave and                                                                  Winnetka Rec Center, shelters built on baseball
   11                         Roscoe (Winnetka Rec                  N              at least 15                  diamond and bleachers and tents near the on site
                              Center)                                                                           child care
                              Bassett at DeSoto and at                                                          tents and structures on sidewalk and areas that
   12                                                               N              15-20
                              Owensmouth                                                                        are owned by LA County or LA City


   Interventions in Development
   List any projects that are currently in the pipeline in your district that will open by December 16, 2021.
   Project Type               Location                   Capacity                  Description                  Target Encampment(s)     Open & Occupiable
                                                                                                                Within catchment area
   A Bridge Home              7621 Canoga Ave.           80                                                                              2/1/2021
                                                                                                                of Canoga Park
                              7128 Jordan Ave.,                                                                 Canoga Park streets
   Safe Parking                                          25                                                                              3/22/2021
                              Canoga Park                                                                       first, then entire CD3




4/13/2021                                                                                                                                                            3
          Case 2:20-cv-02291-DOC-KES Document 267-3 Filed 04/15/21 Page 5 of 27 Page ID
                                           #:5971                                                                                      CD3


                           19040 Vanowen St.,                                                  TBD, to include Reseda
   Interim Housing                                101                 Tiny Homes                                        May 2021
                           Reseda                                                              area of LA River
                           6073 N Reseda Blvd. aka                                             TBD, to include Canoga
   Interim Housing                                 148                                                                  May 2021
                           Topham St.                                 Tiny Homes               Park area of LA River
                           Howard Johnson
   Interim Housing                                75                  Project Homekey          TBD / River              1/1/2021
                           7432 Reseda Blvd
                           Super 8 Canoga Park
   Interim Housing                                52                  Project Homekey          TBD / River              1/1/2021
                           7631 Topanga Canyon
                                                                                               Winnetka, Corbin and all
                                                                                               CD3 Underpass Areas
   Rapid Rehousing/Shared Winnetka / Corbin                           LAHSA Pilot Program      per LAHSA pilot project,
                                                  59                                                                    October 2020
   Housing                Underpass                                   with LA Family Housing   permanent placement
                                                                                               of 59 individuals is
                                                                                               ongoing
   Rapid Rehousing/Shared                                             LAHSA-coordinated unit
                          N/A                     169                                        TBD                        N/A
   Housing                                                            placements

   Proposed Additional Interventions


   Project Type            Proposed Location      Proposed Capacity   Description              Target Encampment(s)
                           Ventura Blvd.,                                                      Freeway Encampment Dwellers along 101
   Safe Parking                                   TBD
                           Woodland Hills                                                      Highway




4/13/2021                                                                                                                                4
              Case 2:20-cv-02291-DOC-KES Document 267-3 Filed 04/15/21 Page 6 of 27 Page ID
                                               #:5972                                                                                                              CD4


                                                                            City of Los Angeles
                                                                    Sheltering Plan by Council District


   Councilmember:        Raman
   Council District:     4
                                                                                                                 Target:
   Size of District (square miles)                                                       41.0 sq mi
   Unsheltered Homeless Population within 500 feet of the Freeway                        46                      46



   Target Encampments
   Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to freeways.
   Priority              Address                              Within 500' of Freeway (Y/N)
                                                                                       # of Residents            Description
   1                     Los Feliz Blvd./5 Freeway            Y                          10-15                   near Griffith Park/LA River/bike path
   2                     Riverside Dr./Hyperion Bridge        Y                          10                      near LA River/bike path

   3                     101 Fwy at Cahuenga Blvd. at Odin Y                             4
                         Pl.
   4                     101 Freeway/Cahuenga Blvd. (N. of Y                             10                      underpass (N. of 6500 Cerritos Pl.)
                         6500 Cerritos Pl.)
   5                     1700 N. Berendo Ave.              N                             8
   6                     Hollywood Blvd. / Rodney Ave.        N                          8
   7                     101 Freeway/Franklin Ave.            Y                          4                       underpass -- only north side of street is CD4
   8                     Sunset Blvd. / Martel Ave.           N                          5
   9                     7140 Sunset Blvd.                    N                          8                       Durant Library
   10                    Sunset Blvd. / La Brea Ave.          N                          4
   11                    Highland Ave. / Hollywood Blvd.      N                          5
   12                    Romaine St. / Orange to Mansfield    N                          10

   13                    McCadden Pl. / Romaine to Santa      N                          5
                         Monica Blvd.
   14                    Highland Ave. / Willoughby           N                          3
   15                    Highland Ave. / Waring St.           N                          3
   16                    Santa Monica Blvd. / Mansfield       N                          4
   17                    Delongpre Park                       N                          2
   18                    149 N St Andrews Pl                  N                          3
   19                    Gramercy Ave. / 10th Pl.             N                          8
   20                    Pan Pacific Park (park grounds)      N                          5
   21                    Lankershim/134                       Y                          15
   22                    170 Fwy / Tujunga Ave.               Y                          6
   23                    11185 Riverside Dr.                  Y                          2                       west of Riverside Dr., no one in the underpass
   24                    Moorpark/101                         Y                          15
                                                                                                                 4530 Vineland Ave., underpass (west side of the
   25                    Vineland/101                         Y                          10
                                                                                                                 street)
   26                    14440 Riverside Dr. / Van Nuys Blvd. Y                          5                       near SE corner of Riverside & Van Nuys.
   27                    Ventura Blvd. / Stern Ave.           N                          4-7                     4/6: noted to be increasing in size
   28                    101 Fwy / Coldwater Canyon Blvd.     Y                          6
   29                    Chandler Blvd/Coldwater Canyon       N                          2-3                     Under Chandler Blvd. at the LA River
                         101 Freeway between Hazeltine                                                           Various encampments in the hidden area in the
   30                                                         Y                          8-10
                         and Woodman                                                                             trees along 101 wall. CalTrans


   Interventions in Development
   List any projects that are currently in the pipeline in your district that will open by December 16, 2021.
   Project Type          Location                             Capacity                   Description             Target Encampment(s)      Open & Occupiable
                                                                                                                 Encampments 1,2,5,6
   A Bridge Home         3428 Riverside Dr.                   100                        Open                    are within catchment      7/28/2020
                                                                                                                 area




4/13/2021                                                                                                                                                            5
          Case 2:20-cv-02291-DOC-KES Document 267-3 Filed 04/15/21 Page 7 of 27 Page ID
                                           #:5973                                                                                                              CD4


                                                            26 families /
   A Bridge Home       3061 Riverside Dr.                                                                                               4/16/2020
                                                            up to 80 beds
   Safe Parking        15380 Oxnard St.                     14 RVs                                                                      TBD
                       Pan Pacific Park
   Interim Housing                                          73                                                                          4/1/2021
                       7600 Beverly Blvd.
   Interim Housing     1701 Camino Palmero St.              21                                                                          4/16/2021
   Permanent
                     1136 N. McCadden Pl.                   26                                                                          4/7/2021
   Housing: Prop HHH
   Rapid                                                                                                    101 and 134 Freeway
                                                                                     LAHSA-coordinated unit
   Rehousing/Shared    N/A                                  90                                              encampments in the          N/A
                                                                                     placements
   Housing                                                                                                  Valley


   Proposed Additional Interventions
   What other interventions do you want to consider for your Sheltering Plan to meet the goal of housing all people experiencing homelessness near freeways.
   Project Type        Proposed Location                    Proposed Capacity        Description               Target Encampment(s)
   Interim Housing     N. Sepulveda                         40                       Federal Land




4/13/2021                                                                                                                                                        6
              Case 2:20-cv-02291-DOC-KES Document 267-3 Filed 04/15/21 Page 8 of 27 Page ID
                                               #:5974                                                                                                            CD5


                                                                        City of Los Angeles
                                                                Sheltering Plan by Council District


   Councilmember:             Paul Koretz
   Council District:          5
                                                                                                                        Target:
   Size of District (square miles)                                                 37.5 sq mi
   Unsheltered Homeless Population within 500 feet of the Freeway                  94                                     94



   Target Encampments
   Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to
   freeways.
                                                        Within 500' of Freeway
   Priority                   Address                                              # of Residents               Description
                                                        (Y/N)
                              Cotner Ave. between                                                               primarily sidewalk campers, but some
   1                                                    Y                          approx. 75
                              Wilshire and SM                                                                   embankment
                              north side of Venice
   2                                                    Y                          approx. 25                   sidewalk under freeway overpass
                              Blvd. at 405
                              Balboa Blvd. under the
   3                                                    Y                          approx. 10                   sidewalk under freeway overpass
                              101
                              White Oak under the
   4                                                    Y                          approx. 10                   sidewalk under freeway overpass
                              101
                              Hayvenhurst under the
   5                                                    Y                          approx. 10                   sidewalk under freeway overpass
                              101
   6                          Balboa at Clark           Y                          approx. 10                   sidewalk near bus stop about 450 feet from 101
   7                          National at 10            Y                          approx. 20                   sidewalk under freeway overpass


   Interventions in Development
   List any projects that are currently in the pipeline in your district that will open by December 16, 2021.
   Project Type               Location                  Capacity                   Description                  Target Encampments      Open & Occupiable
   A Bridge Home              1479 S. La Cienega        54                                                                              7/6/2020
   Permanent Housing:
                              8866 W Pico Blvd.         48                                                                              12/1/2020
   Non-Prop HHH - PSH
   Interim Housing            7253 Melrose Ave          60                                                                              October 2021
                              Coalition to Abolish
                              Slavery and Human
   Interim Housing            Trafficking (CAST)        19                                                                              TBD
                              Shelter -
                              Address Withheld
   Rapid Rehousing/Shared                                                          LAHSA-coordinated unit Venice/405 and others,
                          N/A                           88                                                                              N/A
   Housing                                                                         placements             per LAHSA

   Proposed Additional Interventions
   What other interventions do you want to consider for your Sheltering Plan to meet the goal of housing all people experiencing homelessness near
   freeways.
   Project Type               Proposed Location         Proposed Capacity          Description                  Target Encampments
                                                                                   publicly owned,
   Interim Housing            Wilshire Blvd.            25                         consider for pallet
                                                                                   shelters
                                                                                   privately owned,
   Interim Housing            W. Olympic Blvd.          80                         pending feasibility
                                                                                   assessment
                                                                                   privately owned,
   Interim Housing            Venice Blvd.              TBD                        pending feasibility
                                                                                   assessment



4/13/2021                                                                                                                                                          7
          Case 2:20-cv-02291-DOC-KES Document 267-3 Filed 04/15/21 Page 9 of 27 Page ID
                                           #:5975                                         CD5


                                                  privately owned,
   Interim Housing   W. Olympic Blvd.       TBD   pending feasibility
                                                  assessment
                                                  privately owned,
   Interim Housing   S. Robertson           TBD   pending feasibility
                                                  assessment
                                                  privately owned,
   Interim Housing   W. Santa Monica Blvd   TBD   pending feasibility
                                                  assessment
   Interim Housing   Santa Monica Blvd.     TBD   motel acquisition
   Interim Housing   S. Sepulveda Blvd.     TBD   motel acquisition
   Interim Housing   Santa Monica Blvd.     TBD   motel acquisition
   Interim Housing   Westwood Blvd.         TBD   motel acquisition
   Interim Housing   S. La Cienega Blvd.    TBD   motel acquisition
   Interim Housing   S. La Cienega Blvd.    TBD   motel acquisition
   Interim Housing   S. La Cienega Blvd.    TBD   motel acquisition
                                                  privately owned,
   Interim Housing   W. Pico Blvd.          TBD   pending feasibility
                                                  assessment




4/13/2021                                                                                   8
          Case 2:20-cv-02291-DOC-KES Document 267-3 Filed 04/15/21 Page 10 of 27 Page ID
                                            #:5976                                                                                                           CD6


                                                                      City of Los Angeles
                                                               Sheltering Plan by Council District


   Councilmember:             Nury Martinez
   Council District:          6
                                                                                                                   Target:
   Size of District (square miles)                                               27.2 sq mi
   Unsheltered Homeless Population within 500 feet of the Freeway                125                                 125



   Target Encampments
   Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to
   freeways.
                                                       Within 500' of Freeway
   Priority                   Address                                            # of Residents            Description
                                                       (Y/N)
                              15611 Parthenia Ave.
   1                                                   Yes                       20                        Encampment under the I-405
                              North Hills
                                                                                                           Last census of the Basin was Oct 2020, we need to
   2                          Sepulveda Basin          No                        70
                                                                                                           reassess the area
                              Gilmore St b/t Van Nuys                                                      By LADOT Lot and elementary school. Large tents
   3                                                  No                         10
                              Blvd - Sylmar Ave                                                            on sidewalk
                                                                                                           By LADOT Lot and by Dr. Rojas and Steve
                              Gilmore St b/t Vesper
   4                                                   No                        7                         Friedmann. Transients refuse help. Businesses say
                              Ave - Van Nuys Blvd
                                                                                                           a lot of criminal activity and prostitution here
                              Sylmar Ave b/t Gilmore
   5                                                   No                        4                         Tents on sidewalk
                              St - Victory Blvd
                              8825 Kester Ave,
   6                                                   No                        8                         Sepulveda Recreation Center
                              Panorama City,
                              9122 Tobias Ave,
   7                                                   No                        10                        Tobias Park
                              Panorama City
                              8723 Sepulveda Blvd
   8                                                   No                        2                         99 Cent Store, Rosa
                              North Hills
                              8767 Parthenia Place
   9                                                   No                        4                         sidewalk E of Columbus Ave
                              North Hills
                              15263 Parthenia St.
   10                                                  No                        4                         sidewalk E of Columbus Ave
                              North Hills
                              15607 Roscoe Blvd.
   11                                                  Yes                       10                        On Caltrans Property
                              North Hills
                              8166 Orion Ave. North
   12                                                  Yes                       2                         Vehicle Dwelling
                              Hills
                              7815 Van Nuys Blvd
   13                                                  No                        20                        Cabrito Rd./Van Nuys Blvd. Dead End
                              Panorama City
                              South of Victory/Haskell
                              by Orange Line Bike
   14                                                  Yes                       10                        Number of occupants unclear
                              Path under I-405
                              freeway, Van Nuys
                              Vanowen St @ under                                                           RV and personal property on sidewalk with a lot of
   15                                                  Yes                       3
                              the I-405                                                                    bikes
                              7755 Aqueduct Ave.
   16                                                  Yes                       10                        Encampment and vehicle dwelling
                              Lake Balboa
                              8048 Haskell Ave. Lake                                                       Encampment at dead end of Haskell near RR
   17                                                  Yes                       10
                              Balboa                                                                       tracks
                              15640 Roscoe Blvd. Van
   18                                                Yes                         5                         Encampment by the Southbound Roscoe On-ramp
                              Nuys
                              15798-16000 Victory
   19                                                  Yes                       10                        Encampments by the Metro Orange Line Bike Path
                              Blvd. Lake Balboa




4/13/2021                                                                                                                                                       9
        Case 2:20-cv-02291-DOC-KES Document 267-3 Filed 04/15/21 Page 11 of 27 Page ID
                                          #:5977                                                                 CD6


                  Haskell Ave between                        At least 2 RV dwellers, possibly vehicle dwellers as
   20                                       Yes   4
                  Victory and Vanowen                        well
                  Haskell Ave. and Haynes
   21                                     Yes     15         Encampment on Caltrans Property
                  St.
                  15650 Sherman Way
   22                                       Yes   10         Encampment on Caltrans Property
                  Lake Balboa
                  I-405 and Union Pacific
   23                                       Yes   10         Extremely Dangerous
                  Railroads
                  Vanowen St/ I-405
   24             behind 6719 Aqueduct      Yes   2          There was a fire here in 2020
                  Ave
                  Firmament Ave b/t
   25             Saticoy St - Wyandotte    Yes   7          Vehicle dwellers
                  St
                  Vanowen St/ I-405
   26             behind 6719 Aqueduct      Yes   2          There was a fire here in 2020
                  Ave
                  Firmament Ave b/t
   27             Saticoy St - Wyandotte    Yes   7          Vehicle dwellers
                  St
                  13500 block of Reedley
   28                                       No    8          Encampment
                  Street
                  8300 block of Allott
                  Avenue between Roscoe                      1 RV with 2 occupants. 2 tents with 1 occupant
   29                                   No        4
                  Blvd & Ventura Canyon                      each.
                  Street, Arleta
                  7651 Woodman Ave to
                                                             RV's and 3 encampments all through Saticoy on
   30             13962 Saticoy St.         No    40
                                                             both sides of the street.
                  Panorama City
                  14400 block of Van Nuys
                  Blvd between Woodman
   31                                     No      10         Encampments
                  Avenue and Canterbury
                  Avenue, Arleta
   32             13253 Wingo St. Arleta    Yes   4          Encampments between State and City Property
   33             9661 Sharp Ave. Arleta    Yes   15         Encampment on State Property
                  13333 Osborne St.                          Encampment by the Southbound Osborne St. Off-
   34                                       Yes   10
                  Arleta                                     Ramp
                  13310 Osborne Street.
   35                                       Yes   6
                  Arleta
                  12600 block of Tonopah
   36                                    Yes      5          Encampment by Pedestrian Tunnel
                  Street. Arleta
   37             10321 Sharp Ave. Arleta Yes     10         Encampment next to Van Nuys Blvd. On Ramp
                                                             Occupant refuses help. According to the LAPD
                                                             Senior Lead Officer in the area, family drops off
                                                             money but doesn't provide other support.
                  14556 Victory Blvd @
   38                                       No    1          Occupant has been in this area for more than 1
                  Goodwill Van Nuys
                                                             year around the same place. LAHSA has been out
                                                             there multiple times but occupant continues to
                                                             refuse help.
                  Aetna St between Van
   39             Nuys-Tyrone Ave Van       No    20         They've all been offered a bed at Aetna ABH
                  Nuys
                  Aetna St between
                                                             All occupants have been offered a bed at Aetna
   40             Tyrone Ave - Hazeltine    No    10
                                                             ABH
                  Ave Van Nuys
                  East side of Tyrone b/t
   41             Bessemer St - Calvert St No     5          Tents on sidewalk.
                  Van Nuys




4/13/2021                                                                                                           10
        Case 2:20-cv-02291-DOC-KES Document 267-3 Filed 04/15/21 Page 12 of 27 Page ID
                                          #:5978                                                              CD6


                  Tyrone b/t Bike Path -
   42                                      No    5           Tents on sidewalk.
                  Oxnard St Van Nuys
                  14233 Bessemer St @
   43                                      No    5           Vehicle dwellers and tents. They come and go
                  Tyrone Ave Van Nuys
                  Erwin St b/t Van Nuys
   44             Blvd - Vesper Ave Van    No    8           Tents all over sidewalk in front of LADOT lot
                  Nuys
                  6101 Cedros Ave b/t
   45             Bessemer St - Calvert St No    15          This has been an issue for years.
                  Van Nuys
                  Sylvan St b/t Van Nuys
   46             Blvd - Vesper Ave Van    No    5           Tents on sidewalk
                  Nuys
                  6301 Vesper @ Sylvan St
   47                                     No     5           By LADOT Lot. Tents on sidewalk
                  Van Nuys
                  Vesper Ave b/t Victory
   48             Blvd - Gilmore St Van    No    3           A few tents on sidewalk
                  Nuys
                  6609 Van Nuys Blvd @
   49                                      No    6           Older men
                  Kittridge St Van Nuys
                  14538 Kittridge St @
   50             side of old Dearden's    No    2           Large tent
                  building Van Nuys
                  14537 Wyandotte St @                       On side of Super King. People who had an
   51             Vista Del Monte Ave      No    15          encampment on Van Nuys Blvd moved to
                  Van Nuys                                   Wyandotte St because of CD2's Care Plus
                  Raymer Pedestrian
   52                                      No    4           They have a tent inside the bridge
                  Bridge Van Nuys
                  NE Sepulveda Blvd /
   53                                   No       1           1 man east of the gas station
                  Vanowen Ave. Van Nuys
   54             8065 Webb                No    2           encampment behind nursery
                  8300 San Fernando Rd.                      Multiple RV's with vehicle dwelling and
   55                                      Yes   30
                  Sun Valley                                 encampments
                  11201 Penrose St. Sun
   56                                      Yes   8           Multiple RV's with vehicle dwelling
                  Valley
   57             11590 Tuxford St         Yes   4           RV dwellers have left. 2 encampments
                  8961 Laurel Canyon
   58                                      Yes   10          Encampments between State and City Property
                  Blvd.
                  12144 Wicks St. Sun
   59                                      Yes   5           Encampments on both sides to pedestrian bridge
                  Valley
                  8841 O'melveny Ave.                        Encampment next to pedestrian bridge, Vehicle
   60                                      Yes   3
                  Sun Valley                                 Dwellers
                  12552 Jerome St. Sun                       Encampments under the Interchange, access
   61                                      Yes   10
                  Valley                                     through DWP spreading grounds
                  9041 Laurel Canyon
   62                                      Yes   12          Encampment by on ramp
                  Blvd.
                  8707 Lankershim Blvd.
   63                                      Yes   5           Encampment off the on-ramp
                  Sun Valley
                  11940 Peoria St. Sun
   64                                      Yes   2           Encampment
                  Valley
                  11042 Olinda St. Sun                       Encampment next to pedestrian bridge , Vehicle
   65                                      Yes   6
                  Valley                                     Dwellers
                  8701 San Fernando Rd.
   66                                      Yes   6           Encampment on Northbound Tuxford On-Ramp
                  Sun Valley
                  8620 Cayuga Ave. Sun                       Encampment on freeway wall behind building
   67                                      Yes   1
                  Valley                                     address




4/13/2021                                                                                                      11
        Case 2:20-cv-02291-DOC-KES Document 267-3 Filed 04/15/21 Page 13 of 27 Page ID
                                          #:5979                                                               CD6


                  9051 Laurel Canyon
   68                                      Yes   5           3 RVs
                  Blvd. Sun Valley
                  8620 Old San Fernando
   69                                      Yes   10          Encampments and Vehicle Dwelling
                  Rd. Sun Valley
                  8969 Laurel Canyon
   70                                      Yes   6           Encampment near business and sidewalk
                  Blvd. Sun Valley
                  8003 Vineland Ave Sun
   71                                      No    4           Encampment by Autozone
                  Valley
                  7955 Vineland Ave Sun
   72                                      No    2           Behind the Jack in The Box
                  Valley
                  8069 Vineland Ave. Sun
   73                                    No      4           Encampment on Lorne Street
                  Valley
                  8203 Vineland Ave. Sun
   74                                    No      1           Encampment usually against the building
                  Valley
                  7709 Simpson Ave.
   75                                      No    10          Cul-de-sac, behind 7709 lankershim
                  North Hollywood
                  7744 Lankershim Blvd.
   76                                      No    10          By the Bus Stop
                  North Hollywood
                  11811 Strathern St.
   77                                      No    5           2 RVs on Morella and Strathern
                  North Hollywood
                  9500 El Dorado Ave. Sun
   78                                     No     6           3 RVs on Cul de Sac
                  Valley
                  13161 Telfair Ave. Sun
   79                                      No    3           Encampment at Cul de Sac
                  Valley
                  9675 San Fernando Rd.
   80                                      No    10          5 encampments behind the Fedex
                  Sun Valley
                  11201 Pendleton St. Sun
   81                                     No     20          Vehicle Dwellers, mostly RVs
                  Valley
                  Bridge along the
                  Pacoima Wash from
   82             Paxton Street to         No    30          Encampments under the Bridges
                  Wentworth Street,
                  Arleta
                  14660 Cabrito RD.
   83                                      No    15          E of Wills Ave. alley of 14660 Arminta Ave.
                  Panorama City
                  7875 Willis Ave
   84                                      No    15          at the bridge
                  Panorama City
                  14800 Roscoe Blvd.
   85                                      No    1           Willis Ave. sidewalk
                  Panorama City
                  8315 Noble Ave North
   86                                      No    1           School sidewalk on Roscoe.
                  Hills
                  16251-16301 Raymer St.                     Three RVs on Raymer St. - unsure how many
   87                                    No      6
                  Lake Balboa                                people in each vehicle
                  7100 White Oak Ave.                        2 vehicle dwellers, 1 RV dwelling, two tents in
   88                                      No    8
                  Lake Balboa                                Jesse Owens Park
                  15828 Arminta Ave.                         RV on Stagg St - single woman, sometimes kids
   89                                      No    1
                  Lake Balboa                                stay with her
                  13962 Saticoy St
   90                                      No    2           tent in front of the recycling center
                  Panorama City
                  7610 Woodman Ave.
   91                                      No    3           RV in front of business 3/17: within LASAN lot
                  Panorama City
                  14201 Roscoe Blvd.                         in front of Panorama Presbyterian Church; 3/17:
   92                                      No    3
                  Panorama City                              rejected services from LAHSA
                  14355 Roscoe Blvd.
   93                                      No    1           makeshift tent in front of tech school
                  Panorama City
                  8333 Woodman Ave.
   94                                      No    1           a man in a makeshift tent along community.
                  Panorama City




4/13/2021                                                                                                       12
          Case 2:20-cv-02291-DOC-KES Document 267-3 Filed 04/15/21 Page 14 of 27 Page ID
                                            #:5980                                                                                                              CD6


                                                                                                                a woman with mental health needs living in a rent
                             8305 Woodman Ave.
   95                                                   No                         1                            in front of Woodman Plaza (currently under
                             Panorama City
                                                                                                                construction)
                             8315 Noble Ave North
   96                                                   No                         1                            School sidewalk on Roscoe.
                             Hills

   Interventions in Development
   List any projects that are currently in the pipeline in your district that will open by December 16, 2021.
   Project Type              Location                   Capacity                   Description                  Target Encampments        Open & Occupiable
   A Bridge Home             14333 Aetna St.            70                         Open                         Van Nuys                  8/10/2020
                             Woodman                                                                            Seniors Unhoused
   Interim Housing                                      148                        Project Homekey                                        Summer/Fall 2021
                             9120 Woodman Ave.                                                                  throughout the district
                             Econo Motor Inn                                                                    North Hills/Panorama
   Interim Housing                                   59                            Project Homekey                                        3/17/2021
                             8647 N. Sepulveda Blvd.                                                            City/ I-405
                             Panorama Inn                                                                       North Hills/Panorama
   Interim Housing                                      51                         Project Homekey                                        TBD
                             8209 Sepulveda Blvd.                                                               City/ I-405
                             AHF-Valley Haven
   Interim Housing                                      146                                                     I-405/ Van Nuys           April 2021
                             6909 N Sepulveda Blvd.
   Project Roomkey           Airtel                     240                                                     TBD                       4/15/2021
   Rapid Rehousing/Shared                                                          LAHSA-coordinated unit
                          N/A                           208                                               TBD                             N/A
   Housing                                                                         placements

   Proposed Additional Interventions
   What other interventions do you want to consider for your Sheltering Plan to meet the goal of housing all people experiencing homelessness near
   freeways.
   Project Type              Proposed Location          Proposed Capacity          Description                  Target Encampment(s)
   Interim Housing           San Fernando Rd.           25                         Publicly-owned               Encampments along I-5/ Sun Valley
   Interim Housing           Paxton St.                 20                         Privately-owned              Encampments along the I-5 and Arleta
   Interim Housing           Travel Inn on Sepulveda 79                            motel acquisition            Panorama City/Arleta
                             Emerson on San
   Interim Housing                                      30                         motel acquisition            I-5/Sun Valley
                             Fernando
   Interim Housing           Corona on Saticoy          23                         motel acquisition            I-5/Sun Valley
   Interim Housing           Hyland on Sepulveda        40                         motel acquisition            Van Nuys/Panorama City
   Pallet Shelter            Gilmore Ave.               TBD                        Publicly-owned               Van Nuys




4/13/2021                                                                                                                                                           13
          Case 2:20-cv-02291-DOC-KES Document 267-3 Filed 04/15/21 Page 15 of 27 Page ID
                                            #:5981                                                                                                                 CD7


                                                                        City of Los Angeles
                                                                Sheltering Plan by Council District


   Councilmember:             Monica Rodriguez
   Council District:          7
                                                                                                                        Target:
   Size of District (square miles)                                                 54.1 sq mi
   Unsheltered Homeless Population within 500 feet of the Freeway                  134                                    134



   Target Encampments
   Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to
   freeways.
                                                        Within 500' of Freeway
   Priority                   Address                                              # of Residents               Description
                                                        (Y/N)
                                                                                                                Over 20 tents and makeshift shelters under the
                              118 Freeway Paxton St./                                                           freeway overpass and along both edges reaching
   1                                                  Y                            55
                              Bradley Ave.                                                                      the nearby business and residential home on the
                                                                                                                east/west side
                              Big Tujunga Wash,
                                                                                                                Makeshift structures built within the Wash under
   2                          under 210 fwy and         Y                          20-25
                                                                                                                the freeway overpasses/bridges.
                              Foothill bridges
                                                                                                                Tents along the underpass. Between the freeway
                              Sepulveda / 118 fwy
   3                                                    Y                          20-25                        exit and Pizza Hut structure in Caltrans ROW.
                              underpass and offramp
                                                                                                                Tents/makeshift shelter reinforcement.
                                                                                                                Caltrans right of way parallel to 118 freeway
                              118 fwy between                                                                   behind business that face Paxton St. Various tents
   4                                                    Y                          8-10
                              Bradley and Herrick                                                               along that pathway between Bradley Ave. and
                                                                                                                Herrick St.
                                                                                                                5 tents on Caltrans property, large quantities of
                              118 fwy Devonshire
   5                                                    Y                          12                           property and debris. About 4 individuals under the
                              onramp/offramp
                                                                                                                freeway and about 8 at the east off ramp.
                              12966 Arroyo St /                                                                 Encampment made up of vehicle and tents, large
   6                                                    Y                          2-5
                              Foothill Blvd.                                                                    quantities of property.
   7                          14801 Rinaldi / 5 fwy     Y                          2                            Two tents and property.
   8                          210 fwy/Hubbard St        Y                          6                            Approx. 6 tents


   Interventions in Development
   List any projects that are currently in the pipeline in your district that will open by December 16, 2021.
   Project Type               Location                  Capacity                   Description                  Target Encampments        Open & Occupiable
   Permanent Housing:
                              13574 W. Foothill Blvd.   48                                                                                3/31/2021
   Prop HHH
                              The Good Nite Inn
   Interim Housing                                      87                         Project Homekey              Under Assessment          8/29/2021
                              12835 Encinitas Ave.
                              Sylmar Armory
   A Bridge Home                                        85                                                                                8/3/2020
                              12860 Arroyo St.
                              Greater Missionary
   Interim Housing            Church                    57                                                                                4/1/2021
                              11067 Norris Avenue
                                                                                                          Sepulveda / 118 fwy, Big
                                                                                                          Tujunga Wash, under
   Rapid Rehousing/Shared                                                          LAHSA-coordinated unit
                          N/A                           90                                                210 and Foothill bridges, N/A
   Housing                                                                         placements
                                                                                                          118 fwy / Devonshire
                                                                                                          ramps


   Proposed Additional Interventions




4/13/2021                                                                                                                                                            14
         Case 2:20-cv-02291-DOC-KES Document 267-3 Filed 04/15/21 Page 16 of 27 Page ID
                                           #:5982                                                                                                    CD7


   What other interventions do you want to consider for your Sheltering Plan to meet the goal of housing all people experiencing homelessness near
   freeways.
   Project Type             Proposed Location         Proposed Capacity        Description               Target Encampment(s)




4/13/2021                                                                                                                                             15
          Case 2:20-cv-02291-DOC-KES Document 267-3 Filed 04/15/21 Page 17 of 27 Page ID
                                            #:5983                                                                                                         CD8


                                                                        City of Los Angeles
                                                                Sheltering Plan by Council District


                              Marqueece Harris-
   Councilmember:
                              Dawson
   Council District:          8
                                                                                                                        Target:
   Size of District (square miles)                                                 16.0 sq mi
   Unsheltered Homeless Population within 500 feet of the Freeway                  84                                     84



   Target Encampments
   Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to
   freeways.
                                                        Within 500' of Freeway
   Priority                   Address                                              # of Residents               Description
                                                        (Y/N)
                              88th Pl, b/t Grand &
   1                                                    Y                          25                           Freeway Underpass
                              Flower St.
                              Colden Ave, b/t Grand &
   2                                                  Y                            25                           Freeway Underpass
                              Flower St.

   3                          115th & Vermont                                      20




   Interventions in Development
   List any projects that are currently in the pipeline in your district that will open by December 16, 2021.
   Project Type               Location                  Capacity                   Description                  Target Encampment(s)   Open & Occupiable
   Permanent Housing:
                              5501 S. Western Ave.      33                                                      TBD                    4/15/2021
   Prop HHH
                              Home At Last Women’s
   Interim Housing            Shelter                30                                                         TBD                    4/1/2021
                              8311 S. Western Avenue
                              Bryant Temple AME
   Interim Housing                                  20                                                          TBD                    4/1/2021
                              2514 W. Vernon Avenue
                              EC Motel
   Interim Housing                                      31                         Project Homekey              TBD                    4/15/2021
                              3501 Western Avenue
                              8501 1/2 S. Vermont
   Interim Housing                                      25                                                      TBD                    4/16/2021
                              Ave.
                              5615 - 5749 South
   Interim Housing                                      7                                                       TBD                    4/16/2021
                              Western Avenue
   Rapid Rehousing/Shared                                                          LAHSA-coordinated unit
                          N/A                           295                                               TBD                          N/A
   Housing                                                                         placements

   Proposed Additional Interventions
   What other interventions do you want to consider for your Sheltering Plan to meet the goal of housing all people experiencing homelessness near
   freeways.
   Project Type               Proposed Location         Proposed Capacity          Description                  Target Encampment(s)
                                                                                   There are 12 smaller
                                                                                   shelters that serve CD8,
                                                                                   and we will work to
   Interim Housing            Various                   36                                                  TBD
                                                                                   identify openings for
                                                                                   relocations from
                                                                                   freeway encampments
   Interim Housing            86th                      99                         Pallet Shelter               TBD
   Interim Housing            87th                      TBD                        Pallet Shelter               TBD




4/13/2021                                                                                                                                                   16
          Case 2:20-cv-02291-DOC-KES Document 267-3 Filed 04/15/21 Page 18 of 27 Page ID
                                            #:5984                                                                                                              CD9


                                                                        City of Los Angeles
                                                                Sheltering Plan by Council District


   Councilmember:             Curren Price
   Council District:          9
                                                                                                                        Target:
   Size of District (square miles)                                                 13.0 sq mi
   Unsheltered Homeless Population within 500 feet of the Freeway                  482                                    482



   Target Encampments
   Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to
   freeways.
                                                        Within 500' of Freeway
   Priority                   Address                                              # of Residents               Description
                                                        (Y/N)
   1                          4500-5700 Grand Ave       Y                          est 100                      primarily tent structures
   2                          4900-5700 Flower St       Y                          est 50                       primarily tent structures
   3                          5900-6300 Grand Ave       Y                          est 30                       primarily RVs
   4                          6900-8400 Grand Ave       Y                          est 80                       80% RVs, 20% tents
   5                          3500-3900 Grand Ave       Y                          est 35                       tent structures


   Interventions in Development
   List any projects that are currently in the pipeline in your district that will open by December 16, 2021.
   Project Type               Address                   Capacity                   Description                  Target Encampments          Open & Occupiable
   Safe Parking               1501 S Figueroa St.       30                                                                                  11/2/2020
   Permanent Housing:
                              6901 S. Main St.          50                                                                                  11/17/2020
   Prop HHH
   Safe Parking               4301 S Central Ave.       10                                                                                  3/8/2021
   Permanent Housing:
                              1036 E 35th St.           74                                                                                  3/24/2021
   Non-Prop HHH - PSH
   Interim Housing            5100 S. Central Ave.      25                                                                                  4/1/21
                              Home At Last Men's
   Interim Housing            Shelter                   20                                                                                  4/1/21
                              5171 S. Vermont Ave.
   Permanent Housing:
                              4050 S. Figueroa St.      57                                                                                  4/15/2021
   Prop HHH
   A Bridge Home              4601 Figueroa St.         30                                                      within catchment area       4/16/2021
   Interim Housing            8501 S. Broadway          150                                                                                 4/16/21
   Permanent Housing:
                              5215 S. Figueroa St.      40                                                                                  10/8/2021
   Non-Prop HHH - PSH
                              2521-2525 Long Beach
   Interim Housing                                      Up to 220                                                                           TBD
                              Ave.
                              Historic Lincoln Theatre
   Permanent Housing          2300, 2312, 2324 &       TBD                                                                                  TBD
                              2332 S Central Ave.
                              Slauson Villas
   Interim Housing            1300-1332 W Slauson       Up to 100                                                                           TBD
                              Ave.
   Rapid Rehousing/Shared                                                          LAHSA-coordinated unit
                          N/A                           315                                               TBD                               N/A
   Housing                                                                         placements

   Proposed Additional Interventions
   What other interventions do you want to consider for your Sheltering Plan to meet the goal of housing all people experiencing homelessness near
   freeways.
   Project Type               Proposed Location         Proposed Capacity          Description                  Target Encampments



4/13/2021                                                                                                                                                        17
         Case 2:20-cv-02291-DOC-KES Document 267-3 Filed 04/15/21 Page 19 of 27 Page ID
                                           #:5985                                                             CD9


   Interim Housing (Pallet
                             W. Slauson            75          Caltrans-owned
   Shelters)

   Other Homeless Interventions Not Included in the Roadmap
   Project Type           Location                  Capacity   Description             Target Encampment(s)
                                                               HOPICS Master Leasing
   Rapid Rehousing           Various               262                                 TBD
                                                               Program




4/13/2021                                                                                                      18
          Case 2:20-cv-02291-DOC-KES Document 267-3 Filed 04/15/21 Page 20 of 27 Page ID
                                            #:5986                                                                                                            CD10


                                                                        City of Los Angeles
                                                                Sheltering Plan by Council District


   Councilmember:             Mark Ridley-Thomas
   Council District:          10
                                                                                                                Targets:
   Size of District (square miles)                                                 14.5 sq mi
   Unsheltered Homeless Population within 500 feet of the Freeway                  77                           77



   Target Encampments
   Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to
   freeways.
                                                        Within 500' of Freeway
   Priority                   Address                                              # of Residents               Description
                                                        (Y/N)
                              Venice and the I-10
   1                                                    Y                          40                           mostly tents; some living in cars
                              Freeway
                              Washington and the I-10
   2                                                  Y                            over 30                      mostly tents; some living in cars
                              Freeway
                              Western and the I-10
   3                                                    Y                          over 25                      mostly cars; some living in tents
                              Freeway
   4                          Koreatown                 N                          over 40                      tent encampments; some cars
   5                          Leimert Park              N                          60                           tents; cars


   Interventions in Development
   List any projects that are currently in the pipeline in your district that will open by December 16, 2021.
   Project Type               Address                   Capacity                   Description                  Target Encampment(s)      Open & Occupiable
                                                                                                                Western and I-
                                                                                                                10/Leimert Park -
   A Bridge Home              1819 S. Western Avenue 15                                                                                   9/21/2020
                                                                                                                women and children
                                                                                                                only
   Permanent Housing:
                              4018 S Buckingham Rd.     103                                                                               11/23/2020
   Non-Prop HHH - PSH
   A Bridge Home              625 La Fayette Pl.        70                                                      Koreatown                 3/1/2021
   Interim Housing -          Best Inn
                                                        23                         Project Homekey              Venice and I-10           3/23/2021
   Project Homekey            4701 W Adams Blvd.
   Permanent Housing:         3317 W. Washington
                                                        17                                                                                9/30/2021
   Non-Prop HHH - PSH         Blvd.
   Project Roomkey            Shelter Hotel             48                                                      TBD                       4/15/2021
   Project Roomkey            H Hotel                   49                                                      TBD                       4/15/2021
   Rapid Rehousing/Shared                                                          LAHSA-coordinated unit Leimert Park, Venice
                          Multiple                      133                                                                               TBD
   Housing                                                                         placements             and I-10, Koreatown

   Proposed Additional Interventions
   What other interventions do you want to consider for your Sheltering Plan to meet the goal of housing all people experiencing homelessness near
   freeways.
   Project Type               Proposed Location         Proposed Capacity          Description                  Target Encampment(s)




4/13/2021                                                                                                                                                       19
          Case 2:20-cv-02291-DOC-KES Document 267-3 Filed 04/15/21 Page 21 of 27 Page ID
                                            #:5987                                                                                                            CD11


                                                                         City of Los Angeles
                                                                   Council District Sheltering Plan

   Councilmember:             Mike Bonin
   Council District:          11
                                                                                                                        Target:
   Size of District (square miles)                                                  63.8 sq mi
   Unsheltered Homeless Population within 500 feet of the Freeway                   92                                    92



   Target Encampments
   Identify the key encampments within your district that should be addressed in the Sheltering Plan.
                                                        Within 500' of Freeway
   Priority                   Location                                              # of Residents              Description
                                                        (Y/N)
                                                                                                                Encampment abuts golf course and is adjacent to
   1                          Rose/Penmar               N                           80
                                                                                                                residential. Also covers a walking path.
                                                                                                                Mar Vista. Encampment flows underneath the
   2                          405 at Venice/Globe       Y                           25 (in CD11)
                                                                                                                405, and is shared by both CD11 and CD5.
   3                          Pico/Centinela            Y                           10                          Encampment near 405. Adjacent to SM.
   4                          Barry/Gateway at the 10 Y                             5-10                        Small encampment under the 10.

   Interventions in Development
   List any projects that are currently in the pipeline in your district that will open by December 16, 2021.
   Project Type               Location                  Capacity                    Description                 Target Encampment(s)    Open & Occupiable
   Safe Parking               11339 Iowa Ave            25                                                      TBD                     10/1/2020
   Safe Parking               9100 Lincoln Blvd         25                                                      TBD                     10/6/2020
                              Super 8 LAX
   Interim Housing                                      44                          Project Homekey             TBD                     TBD
                              9250 Airport Dr.
                              Ramada Inn
   Interim Housing                                      33                          Project Homekey             TBD                     TBD
                              3130 Washington Blvd.
   Rapid Rehousing/Shared                                                           LAHSA-coordinated unit
                          N/A                           210                                                TBD                          N/A
   Housing                                                                          placements

   Proposed Additional Interventions
   What other interventions do you want to consider for your Sheltering Plan to meet the goal of housing all people experiencing homelessness near
   freeways.
   Project Type               Proposed Location         Proposed Capacity           Description                 Target Encampment(s)
   Interim Housing -          Will Rogers State Beach                               Parking lot in Pacific
                                                      50 shelters                                               All
   Cabin Community            1700 CA-1                                             Palisades
                              Parking Lot #3,
   Interim Housing -                                                                Parking lot in Playa del
                              Dockweiler State Beach, 50 shelters                                               Westchester and Playa locations
   Cabin Community                                                                  Rey
                              11999 Vista Del Mar
                              Marina Del Rey Boat
   Interim Housing -          Launch Ramp Parking                                   Parking lot in Marina del
                                                        50 shelters                                           All
   Cabin Community            Lot (Lot 2, 13477 Fiji                                Rey
                              Way, parcel 49R)
   Safe Sleeping              Mar Vista Park            TBD                         City RAP property           Venice Globe/ Mar Vista Rec Center
                                                                                    Consolidated
   Safe Sleeping              Westchester Park          TBD                                                     Westchester
                                                                                    encampment services
                                                                                    Consolidated
                                                                                    encampment services;
                                                                                    lot owned by Culver
   Safe Sleeping              9415-9425 Venice Blvd     TBD                                                     Venice Globe/ Mar Vista Rec Center
                                                                                    City; located in CD5;
                                                                                    partnership between
                                                                                    City and Culver City




4/13/2021                                                                                                                                                         20
         Case 2:20-cv-02291-DOC-KES Document 267-3 Filed 04/15/21 Page 22 of 27 Page ID
                                           #:5988                                          CD11


                                                      Consolidated
                                                      encampment services to
                        5000 Beethoven ("Bird
   Safe Sleeping                                TBD   assist an existing     Bird Island
                        Island")
                                                      encampment at this
                                                      location
   Interim Housing -                                  LAWA to identify a site
   Cabin Community;     any LAWA-owned site           for safe sleeping, cabin
                                                TBD                              All
   Safe Sleeping; or    near LAX                      community, or safe
   Safe Parking                                       parking
                                                      Shelter for women and
                                                      children at the West LA
   Interim Housing -
                        1645 Corinth Ave        TBD   Civic Center 2nd floor     All
   Women and Children
                                                      office space (currently
                                                      unoccupied).
                        RV park at Dockweiler
                                                      County owned parking
   RV Safe Parking      State Beach,            TBD                              All
                                                      lot in Playa del Rey
                        12001 Vista Del Mar




4/13/2021                                                                                    21
          Case 2:20-cv-02291-DOC-KES Document 267-3 Filed 04/15/21 Page 23 of 27 Page ID
                                            #:5989                                                                                                       CD12


                                                                        City of Los Angeles
                                                                Sheltering Plan by Council District


   Councilmember:             John Lee
   Council District:          12
                                                                                                                        Target:
   Size of District (square miles)                                                 58.7 sq mi
   Unsheltered Homeless Population within 500 feet of the Freeway                  17                                     17



   Target Encampments
   Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to
   freeways.
                                                        Within 500' of Freeway
   Priority                   Location                                             # of Residents               Description
                                                        (Y/N)
                              118 and 405 Freeway
   1                                                    Y                          17                           Tents and RVs
                              Adjacent
                              Balboa - Devonshire -
   2                                                    N                          20                           Tents
                              Petit
                              Plummer - Jordan -
   3                          Nordhoff (at              N                          50                           Tents and RVs
                              Owensmouth)
                              Nordhoff Pl - Oakdale
   4                                                    N                          30                           Tents and RVs
                              Ave
                              Balboa - San Fernando
   5                                                    N                          5-10                         Tents and RVs
                              Mission

   Interventions in Development

   List any projects that are currently in the pipeline in your district that will open by December 16, 2021.

   Project Type               Location                  Capacity                   Description                  Target Encampments   Open & Occupiable
                              Metrolink Station -
   Safe Parking               Northridge                20                                                                           4/7/21
                              8775 Wilbur Ave.
                              Travelodge
   Interim Housing                                      76                         Project Homekey                                   3/15/21
                              21603 Devonshire St.
   Interim Housing            18140 Parthenia St.       107                                                                          TBD
   Rapid Rehousing/Shared                                                          LAHSA-coordinated unit
                          N/A                           57                                                TBD                        N/A
   Housing                                                                         placements

   Proposed Additional Interventions
   What other interventions do you want to consider for your Sheltering Plan to meet the goal of housing all people experiencing homelessness near
   freeways.
   Project Type               Proposed Location         Proposed Capacity          Description                  Target Encampments




4/13/2021                                                                                                                                                  22
          Case 2:20-cv-02291-DOC-KES Document 267-3 Filed 04/15/21 Page 24 of 27 Page ID
                                            #:5990                                                                                                               CD13


                                                                        City of Los Angeles
                                                                Sheltering Plan by Council District


   Councilmember:             Mitch O'Farrell
   Council District:          13
                                                                                                                Targets:
   Size of District (square miles)                                                 13.6 sq mi
   Unsheltered Homeless Population within 500 feet of the Freeway                  468                          468



   Target Encampments
   Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to
   freeways.
                                                        Within 500' of Freeway
   Priority                   Address                                              # of Residents               Description
                                                        (Y/N)
   1                          Echo Park Lake            N - some parts Y           TBD                          Tent Encampments & RVs on all sides of lake
                              Hollywood US-101                                                                  City Sidewalks, Caltrans property
   2                                                    Y                          146
                              Corridor                                                                          (Cahuenga/Gower/Bronson/
                                                                                                                On sidewalks of 101 underpass & Caltrans
   3                          Alvarado St/US-101        Y                          20
                                                                                                                property
                              Hoover St/John St/Virgil                                                          City Sidewalks under US-
   4                                                   Y                           60
                              Ave/US-101                                                                        101
   5                          Shatto Pl/4th Street      N                          51                           City Sidewalks
                              East Hollywood US-101                                                             City Sidewalks/Caltrans property (Santa Monica
   6                                                    Y                          30
                              Corridor                                                                          Blvd)
   7                          Verdugo Road/2 Fwy        Y                          10                           Sidewalks under 2 freeway


   Interventions in Development
   List any projects that are currently in the pipeline in your district that will open by December 16, 2021.
   Project Type               Location                  Capacity                   Description                  Target Encampment(s)       Open & Occupiable
   Permanent Housing:
                              252 S. Rampart Blvd.      23                                                      All                        11/9/2020
   Non-Prop HHH - PSH
                              Cahuenga Branch
   Safe Parking               Library                 10                                                        All - Car dwellers         3/15/2021
                              4591 Santa Monica Blvd.
                              The NEST
   Interim Housing                                      41                         Project Homekey              All                        3/22/2021
                              253 S. Hoover St.
                              Shatto Park Recreation
   Interim Housing            Center                    48                                                      All                        4/1/2021
                              3191 W. 4th Street
   Interim Housing            5941 Hollywood Blvd.      30                                                      All - Hollywood/101        4/15/2021
   Safe Parking               1033 Cole Ave.            10                                                      All - Car dwellers         4/16/2021
   Safe Sleeping              317 N Madison Ave.        73                                                      All                        4/30/2021
   Interim Housing            1455 N. Alvarado St.      74                         Tiny Homes                   All                        6/9/2021
   Rapid Rehousing/Shared                                                          LAHSA-coordinated unit
                          N/A                           270                                               TBD                              N/A
   Housing                                                                         placements

   Proposed Additional Interventions
   What other interventions do you want to consider for your Sheltering Plan to meet the goal of housing all people experiencing homelessness near
   freeways.
   Project Type               Proposed Location         Proposed Capacity          Description                  Target Encampment(s)
   Interim Housing            W. 3rd St.                TBD                        Privately owned lot          TBD
   Interim Housing            Cole Ave.                 TBD                        RAP owned park               All
   Interim Housing            Santa Monica Blvd.        82                         Privately owned building TBD




4/13/2021                                                                                                                                                          23
          Case 2:20-cv-02291-DOC-KES Document 267-3 Filed 04/15/21 Page 25 of 27 Page ID
                                            #:5991                                                                                                          CD14


                                                                        City of Los Angeles
                                                                Sheltering Plan by Council District


   Councilmember:             Kevin De Leon
   Council District:          14
                                                                                                                        Target:
   Size of District (square miles)                                                 24.2 sq mi
   Unsheltered Homeless Population within 500 feet of the Freeway                  622                                    622



   Target Encampments
   Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to
   freeways.
                                                        Within 500' of Freeway
   Priority                   Location                                             # of Residents               Description
                                                        (Y/N)
   1                          10 fwy and San Pedro      Y                          16                           Encampments on Both Side of San Pedro
   2                          110 fwy and Olympic       Y                          12                           Encampments on Both Side of Olympic
                              7476 North Figueroa
   3                                                    Y                          15                           Encampments on both Sides
                              and 134
                              2900 West Broadway
   4                                                    Y                          8
                              and 2 fwy
   5                          Hope and 10 fwy           Y                          16
                              fwy Overpass Arcadia
   6                                                    Y                          15 to 20                     Encampments on both Sides
                              and Main

   Interventions in Development
   List any projects that are currently in the pipeline in your district that will open by December 16, 2021.
   Project Type               Location                  Capacity                   Description                  Target Encampment(s)    Open & Occupiable
   A Bridge Home              310 N. Main St.           99                                                      Within catchment area   8/18/2020
   A Bridge Home              1426 Paloma St.           120                                                                             12/21/2020
                              Weingart Center
   Interim Housing                                      60                                                      TBD                     2/1/2021
                              566 S. San Pedro Street
   Permanent Housing:
                              649 S. Wall St.           55                                                      TBD                     2/26/2021
   Prop HHH
   Rapid Rehousing/Shared
                          SRO Housing Corp RRH          60                                                      TBD                     3/1/2021
   Housing
                              Weingart Center
   Interim Housing                                      49                                                      TBD                     4/1/2021
                              566 S. San Pedro Street
                              Super 8 Alhambra
   Interim Housing                                                                                              TBD                     4/7/2021
                              5350 S Huntington Dr.     52                         Project Homekey
   Interim Housing            1060 N. Vignes St.        232                                                     TBD                     4/12/2021
                              Titta's Inn
   Interim Housing                                                                                              TBD                     4/12/2021
                              5333 Huntington Drive     49                         Project Homekey
   Interim Housing            543 Crocker St.           40                                                      TBD                     4/16/2021
   Interim Housing            Arroyo Drive at Ave 60    224                        Tiny Homes                   TBD                     TBD
   Project Roomkey            LA Grand                  483                                                     TBD                     11/1/2021
   Rapid Rehousing/Shared                                                          LAHSA-coordinated unit
                          TBD                           540                                               TBD                           N/A
   Housing                                                                         placements

   Proposed Additional Interventions
   What other interventions do you want to consider for your Sheltering Plan to meet the goal of housing all people experiencing homelessness near
   freeways.
   Project Type               Proposed Location         Proposed Capacity          Description                  Target Encampment(s)
   Interim Housing            Paloma St. (Phase II)                70              Interim Housing              TBD




4/13/2021                                                                                                                                                     24
         Case 2:20-cv-02291-DOC-KES Document 267-3 Filed 04/15/21 Page 26 of 27 Page ID
                                           #:5992                                         CD14


   Interim Housing   N. Figueroa       134      Pallet Shelters   TBD
   Interim Housing   S. Broadway       TBD      TBD               TBD
   Interim Housing   N. Mission Road   148      TBD               TBD




4/13/2021                                                                                   25
          Case 2:20-cv-02291-DOC-KES Document 267-3 Filed 04/15/21 Page 27 of 27 Page ID
                                            #:5993                                                                                                          CD15


                                                                        City of Los Angeles
                                                                Sheltering Plan by Council District


   Councilmember:             Joe Buscaino
   Council District:          15
                                                                                                                        Target:
   Size of District (square miles)                                                 32.1 sq mi
   Unsheltered Homeless Population within 500 feet of the Freeway                  194                                    194



   Target Encampments
   Begin by identifying the key encampments within your district you want to have addressed by the Sheltering Plan. Please prioritize those close to freeways.
                                                        Within 500' of Freeway
   Priority                   Location                                             # of Residents               Description
                                                        (Y/N)
                              Lomita Blvd @ McCoy
   1                                                    Y                          35-40
                              St.
   2                          San Pedro Post Office     N                          10-15
   3                          535 Broad Avenue          N                          5-10
   4                          F Street @ Banning        N                          12
                              Anaheim Bridge @ 5
   5                                                    N                          3
                              points

   Interventions in Development
   List any projects that are currently in the pipeline in your district that will open by December 16, 2021.
   Project Type               Location                  Capacity                   Description                  Target Encampment(s)    Open & Occupiable
   A Bridge Home              515 N. Beacon St.         100                                                     Within catchment area   7/7/2020
   A Bridge Home              828 Eubank Ave.           100                                                     Within catchment area   7/7/2020

   Interim Housing            1221 S. Figueroa Pl.      80                         Tiny Homes                                           5/5/2021

   Safe Parking               711 S. Beacon St.         25                                                                              3/1/2021
   Safe Parking               19610 S. Hamilton Ave.    25                                                                              3/8/2021
                              Travelodge
   Interim Housing                                      40                         Project Homekey                                      5/26/2021
                              18600 Normandie Ave.
   Project Roomkey            Vagabond Inn San Pedro 72                                                         TBD                     4/15/2021
   Rapid Rehousing/Shared                                                          LAHSA-coordinated unit
                          TBD                           134                                               TBD                           N/A
   Housing                                                                         placements

   Proposed Additional Interventions
   What other interventions do you want to consider for your Sheltering Plan to meet the goal of housing all people experiencing homelessness near
   freeways.
   Project Type               Proposed Location         Proposed Capacity          Description                  Target Encampment(s)
   Safe Parking               E. 116th Pl.              25                         Caltrans-owned




4/13/2021                                                                                                                                                        26
